DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election without traverse of Group I, Species 1 (Claims 1-10 and 15) in the reply filed on 9/1/2022is acknowledged.  Claims 11-14 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II and Species 2-3, there being no allowable generic or linking claim.
Information Disclosure Statement
3.	Information disclosure statement (IDS), submitted September 16, 2020, has been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
5.	The claims recite intended use language, for example: claim 4 recites “…a control component in connection with the first valve and configured to…” 
The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).  Furthermore, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  It is also noted that the courts have held that functional “wherein” statements do not define any structure, and accordingly cannot serve to distinguish over the prior art.  See In re Mason, 114 USPQ 127, 44 CCPA 937 (1957); MPEP 2016, Section II-C.  Lastly, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464.
Thus, as the claims are directed to an apparatus, the quoted claim language above which is directed to the manner of operating the apparatus and which does not provide structural limitations will not differentiate the apparatus claim from the prior art and will be of no significance in determining patentability of the apparatus claim.  
Therefore, any intended use language will not be read into the claims as a positive limitation.  If Applicant wishes to have statements of intended use regarded as positive limitations, the limitations(s) need to be preceded by “programmed to" or “means-plus-function" language.  Applicant is reminded that any such modification is supported by the instant disclosure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 1-10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the first valve" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  In line 2, the claim recites “at least one first valve” and so it is unclear which first valve is recited in line 12.  Further, if there is only one first valve, it is unclear how the first valve can be set at each of two joint locations. Claims 2-10 and 15 are rejected as being dependent upon a rejected base claim.
7.	Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 7 recites “remaining port or ports of the second valve serves as the first port and the second port of the battery thermal exchange structure” but it is unclear how a single “remaining port” can serve as the first port and the second port of the battery thermal exchange structure.  Claims 8-10 are rejected as being dependent upon a rejected base claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 1-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xia US PG Publication 2018/0178615 in view of Stenvall US PG Publication 2020/0185796.
Regarding Claims 1-3 and 15, Xia discloses a battery thermal management system comprising a battery 38, a battery thermal exchange structure (see below), a pump 32, at least one first valve 33, a three-way valve (meeting Claim 3) and one or more thermal adjustment components (e.g. radiator 35, meeting Claim 15), wherein the battery thermal exchange structure comprises a thermal exchange channel passing through the battery (see Figs 2-3), a first coolant circulation loop is formed via connecting a first port (inlet, meeting Claim 2) of the pump 32 (a pump necessarily includes an inlet port and outlet port for liquid to enter into and flow out of said pump) to the battery thermal exchange structure and connecting a second port (outlet, meeting Claim 2) of the pump to the battery thermal exchange structure (see Fig. 2), and a second coolant circulation loop is formed via connecting the first port (inlet) of the pump to the battery thermal exchange structure and sequentially connecting the second port (outlet) of the pump to the one or more thermal adjustment components and the battery thermal exchange structure, a first valve 33 of the at least one first valve is set at one of two joint locations (see joint locations circled in a fig. below) between the first and second coolant circulation loop and is configured to direct coolant flowing through the first valve 33 into either the first coolant loop through port C or the second coolant circulation loop through port B (see Figs 1-3; paras 0030, 0063-0071).  

    PNG
    media_image1.png
    239
    484
    media_image1.png
    Greyscale

Xiu does not specifically disclose wherein the thermal exchange channel (cooling piping extending through the battery) has a first port and a second port.  However, in the same field of endeavor of cooling systems for vehicle batteries, Stenvall discloses cooling pipes that use a first port (inlet) and a second part (outlet) to direct cooling fluid into and out of the cooling pipe (see at least para 0025 and Fig. 4).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include inlet and outlet ports (i.e. first and second ports) in the thermal exchange channel of Xiu as a means of providing an entrance and exit for the cooling fluid flowing through the cooling pipe extending through the battery because Stenvall teaches this structure (and is also fairly ubiquitous in the art) since the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claims 4 and 5, Xiu teaches that the first valve is connected with a first control component (vehicle control unit) and while Xiu does not specifically recite that the control unit is configured to determine whether active heating or cooling of the battery is needed, and in a case where the active heat or cooling of the battery is not needed, trigger the first valve to direct the coolant flowing through the first vale into the first coolant circulation loop and/or in a case where the active heating or cooling of the battery is needed, trigger the first valve to direct the coolant flowing through the first valve into the second coolant circulation loop, or that the control component is configured to determine that the active heating or cooling of the battery is not needed in a case where a temperature of the battery does not exceed a temperature threshold, and determine that the active heating or cooling of the battery is need in a case where the temperature of the battery exceeds a temperature threshold, this is an intended use of which the system of Xiu modified by Stenvall is capable. See Claim Interpretation section above for more in the interpretation of “intended use” limitations. 
Regarding Claim 6, the first and second port of the thermal exchange channel (cooling pipe) of Xiu modified by Stenvall would necessarily be at first and second ends of the thermal exchange channel as it passes through the battery, and can be assigned as the first and second ports of the battery thermal exchange structure as a simple matter of labeling.
8.	Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xia US PG Publication 2018/0178615 in view of Stenvall US PG Publication 2020/0185796, as applied to Claim 1, and further in view of Wang US PG Publication 2021/0351466.
Regarding Claim 7, Xia modified by Stenvall discloses the claimed battery thermal management system as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Xia modified by Stenvall discloses at least one second valve 34 wherein two ports of the second valve 34 are fluidly connected with a first end and a second end of the thermal exchange channel (the cooling pipe) passing through the battery 38 of modified Xiu (Figs 1-3) but fails to specifically disclose wherein the remaining port of the second valve serves as the first port and the second port of the battery thermal exchange structure and that the second valve is configured to alter a flowing direction of the coolant within the thermal exchange channel passing through the battery.  The office notes that the remaining port of the second valve 34 cannot serve as more than one remining port of the battery thermal exchange structure (please see the rejection under 35 USC 112(b) above) and in the instant claim, the remaining valve port is labeled as a first port or a second port of the battery thermal exchange structure.  Further, regarding the second valve 34 not being configured to alter a flowing direction of the coolant within the thermal exchange channel passing through the battery, in the same field of endeavor, Wang teaches that a thermal management system can use multi-way valves to reverse flow direction of a cooling loop for internal heating or cooling without having to use a heater, depending on the need of the system (para 0136).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to design the battery thermal management system of Xiu modified by Stenvall such that the second valve is configured to alter a flowing direction of the coolant within the thermal exchange channel passing through the battery because Wang teaches that this feature allows for omission of a heater while providing heating to the battery.  
Regarding Claim 8, Xiu teaches that a control component is in connection with the second valve 34 but does not specifically teach a second control component in connection with the second valve.  However, because Xiu teaches to control the valves and other components (as described in the rejections above), the skilled artisan would have found it obvious before the effective filing date of the instant application to  use a second control component in connection with the second valve of Xiu modified by Stenvall and Wang in order to have flexibility in arranging the parts of the system for spatial and connective optimization since the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).  Xiu modified by Stenvall and Wang fails to specifically disclose that the second control component is configured to send a flowing direction command to the second valve at a present interval, wherein the flowing direction altering command is used for instructing the second valve to alter the flowing direction of the coolant within the thermal exchange path passing through the battery, but this functionality is seen as an intended use of which the system of Xiu modified by Stenvall and Wang is capable. See Claim Interpretation section above for more in the interpretation of “intended use” limitations.
Regarding Claims 9 and 10, Xiu modified by Stenvall and Wang does not specifically discloses wherein there are two second valves, and the two second valves are three-way valves, respectively being a first three-way valve and a second three-way valve, a first port and a second port of the first three-way valve are respectively connected with the first end and the second end of the thermal exchange channel passing through the battery and a third port of the first three-way valve serves as the first port of the battery thermal exchange structure, a first port and a second port of the second three-way valve are respectively connected with the first end and the second end of the thermal exchange channel passing through the battery, and a third port of the second three-way valve serves as the second port of the battery thermal exchange structure, or wherein the first three-way valve has a first state in which the first and third ports of the first three-way valve are connected and a second state in which the second and third ports of the first three-way valve are connected, and the second three-way valve has a first state in which the second and third ports of the second three-way valve are connected and a second state in which the first and third ports of the second three-way valve are connected; and the first and second three-way valves alter the flowing direction of the coolant within the thermal exchange channel passing through the battery by simultaneously shifting from their respective first states to their respective second states, or from their respective second states to their respective first states..  However, the addition of further three-way valves and their respective ports, and the assignment of said ports as the first and second ports of the thermal exchange channel, and their configuration within the system in the way claimed would enable the skilled artisan flexibility in configuring the system for optimal fluid flow and would require only a simple duplication and rearrangement of parts, i.e a simple design change with no unexpected result.  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729